                                         Case 5:20-cv-05799-LHK Document 392 Filed 12/17/20 Page 1 of 2




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                               UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    NATIONAL URBAN LEAGUE, and
                                        others,                                       Case No. 20-cv-05799 LHK
                                  12
Northern District of California
 United States District Court




                                                     Plaintiffs,                      ORDER IN RESPONSE TO
                                  13                                                  DEFENDANTS’ FAILURE TO
                                               v.                                     COMPLY WITH COURT ORDER
                                  14                                                  TO PRODUCE PRIVILEGE LOG
                                        WILBUR L. ROSS, JR., and others,
                                  15                                                  Re: ECF 390
                                                     Defendants.
                                  16
                                  17
                                  18
                                             When the Department of Justice makes representations to the Court, the Court
                                  19
                                       should be able to rely upon those representations. At 10:43 p.m. on December 14, 2020, in
                                  20
                                       a Joint Statement Re: Privilege Log and Privilege Disputes, ECF 380, the parties jointly
                                  21
                                       proposed “the following schedule and deadlines . . . .” The very first deadline proposed
                                  22
                                       was “December 14, 2020: Defendants provide their first privilege log, accompanying their
                                  23
                                       production of over 60,000 documents.” ECF 382 at 3:6-7 (bold in original). In reliance on
                                  24
                                       that proposal, on December 15 the Court set deadlines flowing from the December 14
                                  25
                                       privilege log, including filings due today. ECF 383. Now Defendants state that their
                                  26
                                       mention of a December 14 privilege log in the ECF 382 statement was an “oversight” and
                                  27
                                       “inadvertent.” ECF 390. No privilege log has been served.
                                  28
                                         Case 5:20-cv-05799-LHK Document 392 Filed 12/17/20 Page 2 of 2




                                   1         Defendants have not moved for an extension of the deadlines established by the
                                   2   Court in ECF 383. Instead, they have gifted themselves a one-week extension to
                                   3   December 21 to serve their first log. And Defendants have not explained their error or
                                   4   why it should be excused.
                                   5         The Court therefore orders Defendants to show cause in writing filed by noon PST
                                   6   on December 18 why they should not be found to have waived all privileges in connection
                                   7   with the documents responsive to Plaintiffs’ pending document requests and those ordered
                                   8   produced by Judge Koh in ECF 372 and 380. An exception to the waiver would be
                                   9   documents identified on a December 8 log, as Plaintiffs state that there are no remaining
                                  10   disputes as to those documents. ECF 389 n.1. Plaintiffs may respond and file a proposed
                                  11   order by 7:00 p.m. PST on December 18.
                                  12          The deadlines set in ECF 383 remain in place.
Northern District of California
 United States District Court




                                  13         IT IS SO ORDERED.
                                  14
                                  15   Dated: December 17, 2020                 _____________________________________
                                                                                      NATHANAEL M. COUSINS
                                  16                                                  United States Magistrate Judge
                                  17
                                  18                                            ______________/S/_______________________
                                                                                      SUSAN VAN KEULEN
                                  19                                                  United States Magistrate Judge
                                  20
                                  21                                            _______________/S/______________________
                                                                                      THOMAS S. HIXSON
                                  22                                                  United States Magistrate Judge

                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    2
